Citation Nr: 0603138	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-22 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of eligibility for non-service-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by: American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The appellant had service with the new Philippine Scouts (now 
termed Other Philippine Scouts) from April 1946 to March 
1949.

This appeal arises from a January 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines. The RO determined, in 
essence, that the appellant did not have service that makes 
him eligible for VA non-service-connected disability pension.

The issue of eligibility for non-service disability pension 
benefits has been previously denied by the RO in unappealed 
rating decisions in 1992, 1997, and 2000. 

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005) applies to the reopening of claims that were 
previously disallowed for any reason, including those claims 
for establishing status as a claimant.  See D'Amico v. West, 
209 F.3d 1322, 1326-27 (Fed. Cir. 2000).  In light of D'Amico 
and
in accordance with the United States Court of Appeals for 
Veterans Claims (CAVC) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), the 
Board is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
upon that issue.

In December 2003, the appellant testified at a hearing with 
the RO.  A transcript of that hearing was prepared and is 
associated with the claims folder.  The appellant requested a 
hearing before a member of the Travel Section of the Board of 
Veterans Appeals.  The appellant failed to appear for a June 
2005 scheduled hearing and provided no good cause for failing 
to appear.  No further requests for a hearing were noted in 
the record.

The Board notes that in November 2002, the appellant filed a 
claim for service connection the residuals of a right abdomen 
surgery.  This issue has not been perfected for appeal and is 
not before the Board. 


FINDINGS OF FACT

1. In a November 2000 decision letter, the RO continued to 
deny eligibility for non-service-connected disability pension 
benefits; after the appellant was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the November 2000 decision. 

2.  Evidence presented since the November 2000 decision 
letter does not raise a reasonable possibility of 
substantiating the claim of eligibility for non-service-
connected disability pension benefits.


CONCLUSION OF LAW

Evidence received since the final November 2000 determination 
wherein the RO determined that the veteran did not meet the 
basic eligibility requirements for non-service-connected 
disability pension is not new and material, and the 
appellant's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002 & 2005); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date. 38 
C.F.R. § 3.159.

Whereas here the law, and not the evidence, is dispositive, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002). 

Analysis

The RO originally denied the appellant's claim for non-
service-connected disability pension benefits in December 
1992.  The RO continued its denial in December 1997.

The appellant submitted a claim to reopen in October 2000.  
In a November 2000 decision letter, the RO continued its 
previous denials on the basis that the appellant did not 
submit any new and material evidence.  The appellant filed a 
notice of disagreement in March 2001, but did not perfect his 
appeal, and the November 2000 decision became final.  
38 U.S.C.A. § 7105.

In January 2003, the appellant filed his current application 
to reopen his claim, and the RO again denied the appellant's 
claim for non-service-connected pension benefits in a January 
2003 rating decision.  

Although the November 2000 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§§  5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App 145 (1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim. 
38 C.F.R. § 3.156(a).

The Board finds that the evidence submitted by the appellant 
after the final November 2000 rating decision is not new and 
material according to the applicable regulatory standards.  

The documents appellant submitted in support of his claim are 
identical to those considered by the RO prior to the November 
2000 decision.  These documents include the appellant's 
discharge certificate, his separation qualification record, a 
letter of appreciation and a certificate from the 
Headquarters of Philippines Command upon separation, and the 
appellant's separation report.  

The appellant has submitted these papers on numerous 
occasions.  This evidence confirms that the appellant served 
with the new Philippine Scouts from April 1946 to March 1949.  
However, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim, namely, basic 
eligibility for non-service-connected disability pension.  
Such an issue turns upon the nature of the military service 
as recognized by law.  The current evidence does not show or 
suggest that the appellant's service in the military was 
other than with the new Philippine Scouts.  Indeed, the 
appellant does not contend that his service was not with the 
new Philippine Scouts.  As such, the submitted documents are 
not new and material evidence.

The appellant also contends that a new law has come into 
effect since 2000, entitling persons who served with the new 
Philippine Scouts to benefits.  In support of his 
contentions, the appellant offers a fact sheet from the VA, 
entitled Filipino Benefits, which states that Special 
Philippine Scouts are entitled to "compensation; clothing 
allowance; DIC; hospital care & outpatient treatment for 
service-connected conditions."  

All enlistments and re-enlistments of Philippine Scouts in 
the Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  Under this law, non-commissioned officers of 
the new Philippine Scouts shall not be deemed to have been 
active military service with the Armed Forces of the United 
States for the purpose of entitlement to non-service-
connected disability or "old age" pension under the laws 
administered by VA.  See 38 C.F.R. § 3.40(b).  

In this case, the appellant enlisted in April 1946 with the 
new Philippine Scouts.  Based on the application of 38 C.F.R. 
§ 3.40(b), the Board finds that the appellant is not eligible 
for non-service-connected disability or "old age" pension.  
See 38 C.F.R. § 3.40(b).  New Philippine Scouts are eligible 
for compensation for service-connected disability or death, 
but are not eligible for non-service-connected disability 
pension.  The Board notes that the applicable regulations did 
not change in 2000 to alter the appellant's eligibility for 
non-service-connected disability pension.
	
The Board notes that appellant is recognized for his service 
and is entitled to benefits for his service under the law.  
However, his recognized service does not afford him 
eligibility for VA pension benefits under the law.  38 
U.S.C.A. § 107; 
38 C.F.R. §§ 3.7(p), 3.40(b).  While the Board sympathizes 
with the appellant's position, VA is does not have the 
authority to alter the service department records or change 
the laws pertaining to entitlement to the benefits authorized 
by Congress. See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Spencer v. West, 13 Vet. App. 376 (2000).


ORDER

New and material evidence has not been presented to reopen a 
claim of eligibility for non-service-connected disability 
pension benefits, and the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


